                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 STEVEN R. HUGHES, et al.,                          CASE NO. 5:19-CV-00011

                                Plaintiffs,
                -vs-                                JUDGE PAMELA A. BARKER


 DEUTSCHE BANK NATIONAL
 TRUST COMPANY, et al.,                             JUDGMENT ENTRY

                                Defendants.


       For the reasons stated in the Memorandum Opinion filed contemporaneously herewith,

DBNTC’s motion to dismiss for insufficient service of process (Doc. No. 8) is GRANTED, and

Plaintiffs’ claims against DBNTC are DISMISSED WITHOUT PREJUDICE. DBNTC’s motion to

dismiss based on its joinder in the Ocwen Parties’ motion to dismiss is DENIED AS MOOT.

       The Ocwen Parties’ motion to dismiss (Doc. No. 7) is GRANTED, except Plaintiffs’ quiet-

title claim (Count 9) is REMANDED to state court. Counts 1-8 and 10 against Homeward, MERS,

and Ocwen are either barred by the doctrine of res judicata or time-barred by the statute of limitations

and are therefore DISMISSED WITH PREJUDICE. Plaintiffs’ FDCPA and CSPA claims against

Mr. Berkeley are likewise time-barred and are DISMISSED WITH PREJUDICE, while Plaintiffs’

remaining claims against Mr. Berkeley are DISMISSED WITHOUT PREJUDICE based on

Plaintiffs’ failure to state a claim upon which relief can be granted.
      IT IS SO ORDERED.



                               s/Pamela A. Barker
                              PAMELA A. BARKER
Date: October 7, 2019         U. S. DISTRICT JUDGE




                          2
